UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

WGH COMMUNICATIONS, INC.,

                 Plaintiff,

        -v-                                                           No. 19-CV-2230-LTS

PENACHIO MALARA LLP et al.,

                 Defendants.

-------------------------------------------------------x

                                                     ORDER

                 This case was recently reassigned to the undersigned. This Order addresses

certain pending motions and pleading issues. On July 3, 2019, Plaintiff filed a motion for leave

to file a First Amended Complaint. (Docket Entry No. 25.) Judge Batts had previously granted

Plaintiff leave to file its First Amended Complaint by memorandum endorsement dated July 2,

2019. (Docket Entry No. 24.) In light of Judge Batts’s July 2, 2019, endorsement, and in light

of the lack of opposition to Plaintiff’s motion, Plaintiff’s motion for leave to file a First

Amended Complaint is granted, subject to modification of the content of that complaint to

address the jurisdictional issue outlined in the next paragraph of this Order.

                 Plaintiff’s existing Complaint asserts that the Court has jurisdiction based on

diversity of citizenship (28 U.S.C. § 1332), but omits allegations concerning the citizenship of

the members of Defendant Penachio Malara LLP. Because the citizenship of an artificial

business entity other than a corporation is determined by reference to the citizenship of its

members, see C.T. Carden v. Arkoma Associates, 494 U.S. 185 (1990); E.R. Squibb & Sons v.

Accident & Cas. Ins. Co., 160 F.3d 925 (2d Cir. 1998); Keith v. Black Diamond Advisors, Inc.,

48 F. Supp. 2d 326 (S.D.N.Y. 1999), Plaintiff’s First Amended Complaint should include


ORD RE MLA AND MTD.DOCX                                    VERSION FEBRUARY 27, 2020               1
allegations sufficient to demonstrate a basis for subject matter jurisdiction in this Court. Plaintiff

is directed to file its First Amended Complaint by Monday, March 9, 2020.

               In light of Plaintiff’s forthcoming First Amended Complaint, the Motion to

Dismiss filed by Defendants Penachio Malara LLP and Anne Penachio on October 15, 2019

(docket entry no. 31), is terminated without prejudice to renewal.

               The Court has also received and reviewed the motion of Christopher J. Camera,

counsel for Defendants Penachio Malara LLP and Anne Penachio, to withdraw his appearance in

the above-captioned matter. Mr. Camera’s motion is granted and the Clerk of Court is requested

to update the docket accordingly.

               Docket Entry Nos. 25, 31, and 36 are resolved.


       SO ORDERED.

Dated: New York, New York
       February 27, 2020



                                                              /s/ Laura Taylor Swain
                                                              LAURA TAYLOR SWAIN
                                                              United States District Judge




ORD RE MLA AND MTD.DOCX                            VERSION FEBRUARY 27, 2020                         2
